Citation Nr: 0912230	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-25 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date prior to January 31, 2003 
for the grant of service connection for chronic lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to May 
1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.  


FINDING OF FACT

The Veteran's original claim for service connection for a low 
back disability was received on May 27, 1998, and that claim 
was still pending at the time of the April 2004 rating 
decision which granted service connection for chronic 
lumbosacral strain.


CONCLUSION OF LAW

The criteria for an effective date of May 27, 1998 for the 
grant of service connection for chronic lumbosacral strain 
have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The April 2004 rating decision on appeal granted the Veteran 
service connection for chronic lumbosacral strain, effective 
from January 31, 2003.  In his February 2005 notice of 
disagreement the Veteran asserted that service connection 
should have been granted effective from May 1998.  As shown 
below, the Board finds that the Veteran is correct and that 
he is entitled to an effective date of May 27, 1998 for the 
grant of service connection for chronic lumbosacral strain. 

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

The Veteran's initial claim for service connection for a back 
disability was received on May 27, 1998.  This claim was 
received more than a year after the Veteran's discharge from 
service on May 15, 1997.  The Veteran's claim was denied by 
the RO by a September 1998 rating decision.  The Veteran 
submitted a timely notice of disagreement with respect to the 
denial of his back claim in March 1999.  It is unclear from 
the record as to why the RO did not subsequently issue the 
required statement of the case.  See 38 C.F.R. § 19.26 
(2008).

Since a statement of the case was not issued prior to the 
April 2004 rating decision, the Veteran's May 27, 1998 claim 
was still pending at the time of the April 2004 rating 
decision which granted the Veteran service connection for 
chronic lumbosacral strain.  

Since the Veteran's original claim for service connection was 
received more than a year after discharge from service, the 
effective date of service connection will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran's service treatment records reveal recurrent low 
back pain and a July 1998 VA examination report confirms that 
the Veteran continued to experience lumbosacral strain/sprain 
syndrome.  Consequently, the Board finds that the Veteran's 
chronic lumbosacral strain existed (entitlement arose) prior 
to the receipt of claim.  Accordingly, receipt of claim is 
later than the date entitlement arose and thus the Veteran is 
entitled to an effective date based on the date of receipt of 
his original claim for service connection, May 27, 1998.  As 
noted above this decision fully grants the benefit sought by 
the Veteran.




ORDER

An effective date of May 27, 1998 for the grant of service 
connection for chronic lumbosacral strain is granted subject 
to the law and regulations regarding the award of monetary 
benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


